Dismissed and Opinion Filed October 5, 2015




                                           Court of Appeals
                                                            S      In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-15-01172-CR

                                         ANTOINE DEVON CROW, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                                On Appeal from the 203rd Judicial District Court
                                             Dallas County, Texas
                                     Trial Court Cause No. F15-75034-P

                                           MEMORANDUM OPINION
                                       Before Justices Bridges, Francis, and Myers
                                               Opinion by Justice Bridges
           Antoine Devon Crow pleaded guilty to felony assault involving family violence. See

TEX. PENAL CODE ANN. § 22.01(b-1) (West Supp. 2014). Pursuant to a plea agreement, the trial

court sentenced appellant to ten years’ imprisonment on March 12, 2015.1 Appellant waived his

right to appeal as part of the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex.

Crim. App. 2000). The trial court certified that appellant does not have the right to appeal. See

TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). On

September 25, 2015, appellant filed a pro se notice of appeal essentially complaining his plea

was involuntary because he believed he would receive shock probation. Even apart from the


1
  The judicial confession reflects that appellant also pleaded true to an enhancement paragraph alleging a prior felony conviction for aggravated
assault. The trial court’s judgment states “n/a” in the section regarding enhancement paragraphs. Because we have no jurisdiction over the
appeal, we cannot modify the trial court’s judgment to make any necessary corrections.
plea agreement, appellant’s September 25, 2015 notice of appeal is untimely as to the March 12,

2015 sentencing date.

       We dismiss the appeal for want of jurisdiction.




                                                    /David L. Bridges/
Do Not Publish                                      DAVID L. BRIDGES
TEX. R. APP. P. 47                                  JUSTICE
151172F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTOINE DEVON CROW, Appellant                      On Appeal from the 203rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-01172-CR        V.                       Trial Court Cause No. F15-75034-P.
                                                   Opinion delivered by Justice Bridges,
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered October 5, 2015.




                                             –3–